         Case 4:19-cv-00094-RH-GRJ Document 67 Filed 10/01/19 Page 1 of 3
                                                                                             Page 1 of 3




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION


GEORGE RICHARD MENDOZA,

                  Plaintiff,

v.                                                                CASE NO. 4:18cv66-RH-GRJ

SECRETARY MARK INCH et al.,

          Defendants.
_____________________________/


WILLIAM DEMLER,

                  Plaintiff,

v.                                                                CASE NO. 4:19cv94-RH-GRJ

MARK S. INCH,

          Defendant.
___________________________/


JOSHUA B. WHITAKER,

                  Plaintiff,

v.                                                                CASE NO. 4:19cv282-RH-GRJ

MARK INCH et al.,

          Defendants.
_____________________________/



Cases No. 4:18cv66-RH-GRJ, 4:19cv94-RH-GRJ, 4:19cv234-RH-GRJ, 4:19cv282-RH-GRJ
         Case 4:19-cv-00094-RH-GRJ Document 67 Filed 10/01/19 Page 2 of 3
                                                                                          Page 2 of 3




WILBERT R. HURST,

                  Plaintiff,

v.                                                                CASE NO. 4:19cv234-RH-GRJ

MARK S. INCH,

          Defendant.
___________________________/


                       ORDER FOR CROSS-SERVICE OF PAPERS
                            IN RELATED CASES AND FOR
                       REASSIGNMENT OF MAGISTRATE JUDGE


         These prisoner cases are related. This order tracks orders already entered in

the first three cases, making the procedure already in place in those three cases

applicable also to the fourth case.

         The first three cases are assigned to the same district and magistrate judges.

The fourth case has recently been reassigned to the same district judge but is still

assigned to a different magistrate judge. In the interest of judicial economy, and in

accordance with this court’s standard procedure for closely related matters, this

order directs the clerk to reassign the fourth case to the magistrate judge who is

assigned to the first three cases.




Cases No. 4:18cv66-RH-GRJ, 4:19cv94-RH-GRJ, 4:19cv234-RH-GRJ, 4:19cv282-RH-GRJ
         Case 4:19-cv-00094-RH-GRJ Document 67 Filed 10/01/19 Page 3 of 3
                                                                                       Page 3 of 3




         At least at this time, the cases will proceed separately and will not be

consolidated. But this order directs the clerk to provide notice of all filings in any

case to the attorneys of record and pro se parties in all the cases.

         IT IS ORDERED:

         1. The clerk must reassign No. 4:19cv234 to Magistrate Judge Gary R.

Jones. The initials included in the case number are changed as shown in the case

style of this order.

         2. Unless otherwise ordered, the clerk must provide notice of all filings in

 any of these four cases to the attorneys of record and pro se parties in all the cases.

         SO ORDERED on October 1, 2019.

                                                        s/Robert L. Hinkle
                                                        United States District Judge




Cases No. 4:18cv66-RH-GRJ, 4:19cv94-RH-GRJ, 4:19cv234-RH-GRJ, 4:19cv282-RH-GRJ
